DETAILED ACTION
Summary
This is the first action on the merits for application 17/091,232.
This is a continuation of application 14/209,396 filed March 13, 2014. This application also claims priority to provisional application 61/788,301 filed March 15, 2013.
Claims 1-20 are present, having been amended preliminarily, and are considered on the merits herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 19 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The same polymer materials listed in claim 1 are listed to be of use in claim 19 with no changes. For this reason, polymers of use as the release layer of claim 1 are not further limited by the polymer listing of claim 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 3-14, 16-18 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AFFINITO et al (US PG PUB 2011/0068001). JIRGENSONS et al (Jirgensons, B. “Solubility and Fractionation of Polyvinylpyrrolidone.” Journal of Polymer Science, vol. 8, no. 5, 1952, pp. 519–527., https://doi.org/10.1002/pol.1952.120080508.) is cited as evidence herein.
Regarding claims 1 and 19, AFFINITO et al teaches an electrochemical system (“electrochemical cells” in the abstract), comprising: 
a first electrode structure (abstract, paragraphs [0024] and [0026]) comprising: 
a first release layer (“release layer”, 24, figures 1 or 2A/B for example) comprising one or more of the following materials (paragraphs [0051], [0064]-[0067] of AFFINITO et al detail the use of the following polymers as the release layer): polyisobutylene, polyamide 6 (disclosed as Nylon 6), polyvinylpyrrolidone, polyvinylpyrrolidone-polyvinylacetate copolymers, polyacrylamides, polyethylene-polyvinylalcohol copolymers, polyethylene-polyvinylacetate copolymers, polyvinylalcohol and polyvinylacetate copolymers, polyvinylbutyral, and combinations thereof; 
a first protective layer disposed on the first release layer (Multiple layers within AFFINITO et al can be interpreted as the first protective layer. In a first interpretation, paragraph [0028] discloses the use of a protective multi-layer 30 structure which reads on the claimed first protective layer. Secondly, paragraph [0031] discloses the use of multiple release layers showing a first release layer to be in contact with a second, wherein the second release layer can be interpreted as the first protective layer as it protects or covers the layers below. Figure 2A shows the use of a first release layer 24A or B with the second release layer 24B or A (interpreted as the first protective layer). In a third interpretation, the use of an adhesion promoter layer between the release layer is interpreted as the first protective layer as paragraph [0038] details the addition of this layer to cover the release layer, protecting the surface of the release layer from direct contact with the subsequent layers. Finally, in a 4th interpretation, the current collector, 26, can be interpreted to be the first protective layer in that it protects the surface of the electroactive layer 28 from contact with the release layer. The term “protective” does not limit by providing structural or functional purpose for the layer itself. For this reason, any layer (but most notably those listed herein) within AFFINITO et al can be reasonably interpreted as the “first protective layer” of the claim.); and 
a first electroactive material layer (28, “electroactive material layer”) disposed on the first protective layer (As in the first interpretation of first protective layers, figure 1A shows layer 28 “disposed on” or stacked on multi-layer first protective layer 30. In the second interpretation, figure 2A shows the electroactive material, 28, wherein one release layer for example is interpreted as a the claimed first release layer 24A and one is interpreted as the first protective layer 24B and both are shown to be on or stacked above the electroactive layer 28B. In a third embodiment, the adhesion layer (present on the release layer 24, as discussed in paragraph [0038] and interpreted as the first protective layer) is shown to have the electroactive material layer 28 being on or stacked on top of based on the relationship of the first release layer, 24, to the electroactive layer shown in figure 4. Finally, in the 4th interpretation, the electroactive material, 28, is shown to be in contact and disposed directly on the current collector, 26 or first protective layer, in figures 1A/B. To be clear, being “disposed on” is not interpreted to require adjacency or direct contact but a stacked relationship but rather a stacking or stacked relationship.); and 
an electrolyte (Paragraphs [0072] and [0134] detail the use of an electrolyte in the cell), wherein the first release layer is soluble in the electrolyte (Paragraph [0067] of AFFINITO et al teaches the selection and treatment of polymers from those listed as the release layers based on solubility in an electrolyte, rendering the selection of a polymer of those listed which is soluble in the electrolyte well within the ability of one of ordinary skill in the art. Moreover, paragraph [0064] details the use of selecting a release layer that is “water soluble” while paragraph [0137] details the use of aqueous electrolytes including water. As an example of this, the selection of a listed release layer polymer such as polyvinylpyrrolidone (disclosed in paragraphs [0066] and [0067]) and a water or aqueous based electrolyte (discussed in paragraph [0137]) would necessarily render a release layer soluble in the electrolyte of AFFINITO et al, as this polymer is known to be soluble in water (see JIRGENSONS, page 519, Introduction, 1st paragraph as evidence). In addition, paragraph [0064] of AFFINITO et al teaches the treatment of the release layer with less hydrolyzing to increase the solubility of the polymers listed in the electrolyte. The claim as written does not require a degree of solubility, merely for the release layer to be soluble in the electrolyte. For the reason, the selection of a polymer which is soluble in the electrolyte and treated as such is within the ambit of one ordinary skill based on the disclosure of AFFINITO et al.).

Regarding claim 3, AFFINITO et al teaches the first protective layer (The protective layer interpreted under the 1st or 2nd interpretation as the multi-layer portion 30 or a secondary release layer 24 respectively.) to be substantially continuous (Figure 1A of AFFINITO et al shows both protective layer 30 and 24 to be continuous with the surface of the other components rendering the first protective layer to be interpreted to be continuous (and more broadly substantially continuous) as well).

Regarding claim 4, AFFINITO et al teaches the first release layer to be desirably smooth to enable forming uniform layers on top in paragraph [0020] via methods of fabricating, just as paragraph [0103] of the instant application discloses the release layer to be desirably smooth. Paragraph [0125] of AFFINITO et al further teaches smoothness to be controlled via formation or deposition methods. AFFINITO et al does not explicitly disclose the mean peak to valley roughness of the first release layer to be between about 0.1 micron and 1 micron. However, the smoothness (or roughness) of the release layer is a variable that can be modified via formation methods, with decreasing mean peak to valley roughness conferring increasing smoothness to the release layer rendering the desired smooth surface for fabrication of uniform layers present thereon. For that reason, the precise mean peak to valley roughness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed mean peak to valley roughness of the first release layer being 0.1 to 1 micron cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the mean peak to valley roughness of the first release layer of AFFINITO to obtain the desired smooth surface to facilitate the formation of uniform layers on top (AFFINITO et al, paragraph [0020]) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)). Since it has been held that where the general conditions of the claim are disclosed in the prior art (desirable smooth surface), discovering the optimum or workable roughness range involves only routine skill in the art. (In re Aller, 105 USPQ 223). In addition, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known in the art that the minimization of the mean peak to valley roughness of the first release layer (or utilization of a mean peak to valley roughness between .1 and 1 micron) would correlate to the desired smooth surface of the release layer to “facilitate the formation of uniform layers on top of the release layer” (paragraph [0020] of AFFINITO et al) sought in both the instant application and that of AFFINITO et al.

Regarding claim 5, paragraph [0125] of AFFINITO et al teaches a favorable low surface roughness or smooth electroactive layer (inclusive of the negative electrode material layers of the citation) based on its deposition onto a smooth current collector layer (the 4th interpretation of the protective layer in the rejection of claim 1 renders the current collector layer is interpreted as the first protective layer), wherein the use of a smooth base layer (first protective layer) enables fabrication of a uniform and smooth layer thereon (first electroactive material) (application of paragraph [0020]). The instant application also details the electrode layer (comprising the first electroactive layer) to be favorably smooth in paragraph [0154]. AFFINITO et al does not explicitly disclose the mean peak to valley roughness at the interface of the first protective layer and the first electroactive material to be between about 0.1 micron and 1 micron. However, the smoothness or roughness of the interface is a variable that can be modified via formation methods and that of the roughness of the layers below, with decreasing mean peak to valley roughness conferring increasing smoothness to the interface rendering the desired smooth surface for fabrication of uniform electroactive layer present thereon. For that reason, the precise mean peak to valley roughness would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed mean peak to valley roughness of the interface between the first protective layer and the first electroactive layer being 0.1 to 1 micron cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the mean peak to valley roughness of the interface of AFFINITO et al to obtain the desired smooth surface to facilitate the formation of uniform electroactive layer on top of the protective layer (AFFINITO et al, paragraph [0020]) (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)). Since it has been held that where the general conditions of the claim are disclosed in the prior art (desirable smooth surface), discovering the optimum or workable roughness range involves only routine skill in the art. (In re Aller, 105 USPQ 223). In addition, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known in the art that the minimization of the mean peak to valley roughness of the interface of the first protective layer and the first electroactive layer(or utilization of a mean peak to valley roughness of the interface of the first protection and first electroactive material layers of .1-1 micron) would correlate to the desired smooth surface of the electroactive layer to “facilitate the formation of uniform layers on top” (paragraph [0020] of AFFINITO et al) sought in both the instant application and that of AFFINITO et al.

Regarding claim 6, paragraph [0112] of AFFINITO et al teaches the use of a current collector (first protective layer under the 4th interpretation of the protective layer in the rejection of claim 1) to be up to 50 micron thick. Moreover, AFFINITO et al teaches the release layer is at most 10 micron thick (paragraph [0048]) and desirably smooth to enable uniform layers on top in paragraph [0020] via methods of fabricating, just as in paragraph [0103] of the instant application. While AFFINITO et al does not explicitly disclose the thickness of the first protective layer to be greater than the mean peak to valley roughness of the first release layer, one of ordinary skill in the art would have obviously arrived at this relationship as the thickness of the first protective layer is at least 5 times more than the thickness of the first release layer and the roughness of the release layer (in order to be smooth) would not reasonably have a roughness greater than its thickness while attempting to create a smooth surface for further layer application. In addition, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (roughness of the first release layer relative to the first protective layer thickness), and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known in the art that the minimization of the mean peak to valley roughness of the first release layer would correlate to the desired smooth surface of the release layer to “facilitate the formation of uniform layers on top of the release layer” (paragraph [0020] of AFFINITO et al) sought in both the instant application and that of AFFINITO et al, which in turn would reasonably render a mean peak to valley roughness of the first release layer less than the 50 micron thickness of the first protective layer.

Regarding claim 7, paragraph [0112] of AFFINITO et al teaches the use of a current collector (first protective layer under the 4th interpretation of the protective layer in the rejection of claim 1) to be up to 50 micron thick. Moreover, AFFINITO et al teaches the release layer is at most 10 micron thick but reasonably 1 micron (paragraph [0048]) and desirably smooth to enable uniform layers on top in paragraph [0020] via methods of fabricating, just as in paragraph [0103] of the instant application. While AFFINITO et al does not explicitly disclose the thickness of the first protective layer to be at least twice greater than the mean peak to valley roughness of the first release layer, one of ordinary skill in the art would have obviously arrived at this relationship as the thickness of the protective layer is at least 5 to 50 times greater than the thickness of the first release layer and the roughness of the first release layer (in order to be smooth) would not reasonably be greater than its thickness while attempting to create a smooth surface for further layer application. In addition, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device (roughness of the first release layer relative to the first protective layer thickness), and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). It is well known in the art that the minimization of the mean peak to valley roughness of the first release layer would correlate to the desired smooth surface of the release layer to “facilitate the formation of uniform layers on top of the release layer” (paragraph [0020] of AFFINITO et al) sought in both the instant application and that of AFFINITO et al, which in turn would reasonably render a mean peak to valley roughness twice less than the 50 micron thickness of the first protective layer.

Regarding claim 8, AFFINITO et al teaches a thickness of the first protective layer is between about 0.1 micron and about 5 micron (Wherein the release layer is interpreted as the first protective layer in accordance with the 2nd interpretation in the rejection of claim 1, AFFINITO et al teaches the release layer to preferably be between 1-5 micron in paragraph [0048]. Wherein the adhesion promotion layer is interpreted as the first protective layer in accordance with the 3rd interpretation in the rejection of claim 1, AFFINITO et al teaches the adhesion promotion layer to be .1 to 1 micron thick in paragraph [0041]. Both of these ranges overlap that of the claimed thickness ranges rendering a prima facie case of obviousness.).

Regarding claim 10, AFFINITO et al teaches the current collector layer (26, interpreted to be a first protective layer of the claim described in the 4th interpretation of protective layer in the rejection of claim 1 above) to be in contact with the first release layer (24, “release layer”) and the carrier layer (20, “carrier substrate”) to be in contact with the opposing side of the release layer (24) as shown in figure 1A.  Paragraph [0010] of AFFINITO et al teaches the adhesive strength between the first release layer and the first protective layer (“at least one component of the electrochemical cell” in paragraph [0010]) is greater than an adhesive strength between the first release layer and a first carrier substrate on which the first release layer is disposed (wherein “substrate” of paragraph [0010] is interpreted to be intended as the carrier substrate).  Moreover, paragraphs [0017] and [0026] of AFFINITO et al clearly detail the carrier substrate is favorably separated from the electrode via the release layer so as to enable fabrication of the electrode itself (including the current collector/protective layer and the release layer) rendering a greater adhesive strength between the first protective layer-first release than between the first release layer-first carrier layer. 

Regarding claim 11, AFFINITO et al teaches further comprising an intermediate layer (current collector, 26) positioned between the first release layer (24, “release layer”) and the first protective layer (30, “protective layer” wherein the protective layer is interpreted as the multi-layer structure as in the 1st interpretation in the rejection of figure 1) as shown in figure 1A.  

Regarding claim 12, AFFINITO et al teaches the use of a release layer which is desirably smooth so as to enable a smooth, uniform fabrication of layers present on top in paragraph [0020]. AFFINITO et al is silent to the relative roughness value of the carrier substrate. However, it would have been obvious to one of ordinary skill in the art to utilize a smoother release layer (a smaller mean peak to valley roughness) than the carrier layer (which is unrestricted within AFFINITO et al) so as to enable the fabrication of uniform layers on the release layer surface, while the use of a rougher carrier substrate need not be concerned with ensuring smoothness allowing for a more simplified fabrication method with the carrier reuse.

Regarding claim 13, AFFINITO et al teaches the use of electrochemical ell of figures 2A and 2B to comprise a first electrode (12A) and second electrode (12B) each comprising an electroactive material layer (28) as described in paragraph [0035], while paragraph [0024] teaches the electrodes to be anode or cathode. The presence of both the anode and the cathode fulfills the interpretation as the first electrode being the anode (of claim 1) and the second then being the cathode (of claim 13). However, the interpretation of the first or second electrodes as anode or cathode is indicative of functional language, as each electrode functions as both an anode and cathode during charging or discharging. For this reason, the presence of a conductor/active material renders an electrode capable of functioning as an anode or cathode. For this reason, the presence of two electrodes in figures 2A/B fulfills the metes and bounds of the claim wherein a first electrode and second electrode are present. Paragraph [0021] teaches the electrochemical cell to be of use in alkali metal batteries, interpreted to be equivalent to the “alkali metal ion battery”

Regarding claim 14, paragraph [0055] of AFFINITO et al teaches the use of a ceramic material for a release and/or adhesion layer (the 2nd and 3rd interpretations of the first protective layer as disclosed in the rejection of claim 1), which in turn read on the first protective layer being ceramic.

Regarding claim 16, when the first interpretation of the first protective layer as defined by the rejection of claim 1 is utilized, AFFINITO et al teaches the use of the multi-layered structure (30)  as the protective layer of the claim as discussed in paragraph [0030] and shown in figure 1A. 

Regarding claim 17, paragraph [0025] of AFFINITO et al teaches the use of alternating layers of polymer (34 and 40) and single-ion conductive layers (38 and 42) as the protective layer (30) as shown to be adjacent in figure 1A.

Regarding claim 18, paragraph [0064] of AFFINITO et al details the use of ethylene-vinyl alcohol copolymers as the release layer (first release layer of the claim), as claimed.

Regarding claim 20, paragraph [0062] of AFFINITO et al teaches the release layer to comprise 70-100 wt% polymeric material with the remainder including a filler material. The use of 0-30 wt% filler (balance of the composition) fully encompasses the claimed range, rendering the claimed range obvious. “A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness.” In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379,1382-83 (Fed. Cir. 2003).

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AFFINITO et al.  SONENSTEIN (US Patent 4,481,326) is cited as evidence.
Regarding claim 2, AFFINITO et al teaches an electrochemical system (“electrochemical cells” in the abstract), comprising: 
a first electrode structure (abstract, paragraphs [0024] and [0026]) comprising: 
a first release layer (“release layer”, 24, figures 1 or 2A/B for example) comprising one or more of the following materials (paragraphs [0051], [0064]-[0067] of AFFINITO et al detail the use of the following polymers as the release layer): polybenzimidazoles, acrylate based polymers, thermoplastic polyurethane polymers, polyvinylpyrrolidone-polyvinylacetate copolymers, and combinations thereof; 
a first protective layer disposed on the first release layer (Multiple layers within AFFINITO et al can be interpreted as the first protective layer. In a first interpretation, paragraph [0028] discloses the use of a protective multi-layer 30 structure which reads on the claimed first protective layer. Secondly, paragraph [0031] discloses the use of multiple release layers showing a first release layer to be in contact with a second, wherein the second release layer can be interpreted as the first protective layer as it protects or covers the layers below. Figure 2A shows the use of a first release layer 24A or B with the second release layer 24B or A (interpreted as the first protective layer). In a third interpretation, the use of an adhesion promoter layer between the release layer is interpreted as the first protective layer as paragraph [0038] details the addition of this layer to cover the release layer, protecting the surface of the release layer from direct contact with the subsequent layers. Finally, in a 4th interpretation, the current collector, 26, can be interpreted to be the first protective layer in that it protects the surface of the electroactive layer 28 from contact with the release layer. The term “protective” does not limit by providing structural or functional purpose for the layer itself. For this reason, any layer (but most notably those listed herein) within AFFINITO et al can be reasonably interpreted as the “first protective layer” of the claim.); and 
a first electroactive material layer (28, “electroactive material layer”) disposed on the first protective layer (As in the first interpretation of first protective layers, figure 1A shows layer 28 “disposed on” or stacked on multi-layer first protective layer 30. In the second interpretation, figure 2A shows the electroactive material, 28, wherein one release layer for example is interpreted as a the claimed first release layer 24A and one is interpreted as the first protective layer 24B and both are shown to be on or stacked above the electroactive layer 28B. In a third embodiment, the adhesion layer (present on the release layer 24, as discussed in paragraph [0038] and interpreted as the first protective layer) is shown to have the electroactive material layer 28 being on or stacked on top of based on the relationship of the first release layer, 24, to the electroactive layer shown in figure 4. Finally, in the 4th interpretation, the electroactive material, 28, is shown to be in contact and disposed directly on the current collector, 26 or first protective layer, in figures 1A/B. To be clear, being “disposed on” is not interpreted to require adjacency or direct contact but a stacked relationship but rather a stacking or stacked relationship.); and 
an electrolyte (Paragraphs [0072] and [0134] detail the use of an electrolyte in the cell of the materials of paragraphs [0134]-[0141].), wherein the first release layer is soluble in the electrolyte (Paragraph [0067] of AFFINITO et al teaches the selection and treatment of polymers from those listed as the release layers based on solubility in an electrolyte, rendering the selection of a polymer of those listed which is soluble in the electrolyte well within the ability of one of ordinary skill in the art. In addition, paragraph [0064] of AFFINITO et al teaches the treatment of the release layer with less hydrolyzing to increase the solubility of the polymers listed in the electrolyte. Moreover, paragraph [0064] details the use of selecting a release layer that is “water soluble” while paragraph [0137] details the use of aqueous electrolytes including water. As an example of this, the selection of a listed release layer polymer such as polyvinylpyrrolidone-polyvinylacetate of the claim (disclosed in paragraphs [0066] and [0067]) and a water or aqueous based electrolyte (discussed in paragraph [0137]) would necessarily render a release layer soluble in the electrolyte of AFFINITO et al, as this polymer is known to be soluble in water (see SONENSTEIN, abstract, wherein the partially hydrolyzed polyvinyl acetate is that of the polyvinyl alcohol). The claim as written does not require a degree of solubility, merely for the release layer to be soluble in the electrolyte. For the reason, the selection of a polymer which is soluble in the electrolyte and treated as such is within the ambit of one ordinary skill based on the disclosure of AFFINITO et al.).
Claim 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AFFINITO et al as applied to claim 1 above, and further in view of VISCO et al (US PG PUB 2003/0088971). JIRGENSONS et al is cited as evidence.
While AFFINITO et al teaches the use of the same polymer release layer materials as that of the instant claim and one which is smooth to render a smooth electroactive surface (paragraph [0125]), AFFINITO et al fails to disclose the polymer to be amorphous.

VISCO et al teaches a lithium electrode comprising a release layer in paragraph [0040].  This citation further states the release layer should be smooth stating that amorphous layers allow for smooth surface fabrication.

At the time of invention, it would have been obvious to one of ordinary skill in the art to utilize an amorphous material, as in VISCO et al, for the smooth release material of AFFINITO et al, as the amorphous materials are known to render a predictably smooth surface for further formation thereon.
Claim 15 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over AFFINITO et al as applied to claim 1 above, and further in view of AFFINITO et al ‘265 (PG PUB 2007/0221265). JIRGENSONS et al is cited as evidence.
While AFFINITO et al teaches the protective layer (30, as in the first interpretation of the first protection layer as detailed in the rejection of claim 1) to comprise polymer and single-ion conductive layers layered for the multilayer structure for protection of the electroactive material from the electrolyte in paragraph [0025], AFFINITO et al is silent to the use of the claimed materials for use as the protective layer.

AFFINITO et al ‘265 details the fabrication of electrochemical cells comprising a multi-layer protective layer of single-ion conductive material and polymers in the abstract, just as in AFFINITO et al. AFFINITO et al ‘265 teaches the use of lithium nitrides, lithium silicates, lithium borates, lithium aluminates, lithium phosphates, lithium phosphorus oxynitrides, lithium silicosulfides, lithium germanosulfides, lithium oxides (e.g., Li2O, LiO, LiO2, LiRO2, where R is a rare earth metal), lithium lanthanum oxides, lithium titanium oxides, lithium borosulfides, lithium aluminosulfides, and lithium phosphosulfides as the single-ion conductive material of the multi-layer protective layer in paragraph [0039]. Paragraphs [0040] and [0048]-[0050] detail the use of the layered structure featuring these single-ion conductive layers allow for electrode protection by impeding the passage of hydrogen while permitting lithium ion flow, decreasing loss of cycle life.
At the time of filing, it would have been obvious to utilize the single-ion conductive materials enumerated in AFFINITO et al ‘265 as the single-ion conductive material of the protective layer of AFFINITO et al because their use allows for the shared functional benefit and predictable result of protecting the electrode from damaging impact of the electrolyte. The selection of the single-ion conductive layer material of AFFINITO et al from a group of functionally equivalent single-ion conductive layer materials of AFFINITO et al ‘265 would predictable render the same result of functionality as a single-ion conductive material. Moreover, the selection of a known material, which is based upon its suitability for the intended use (as a single-ion conductive layer material), is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KUN et al (KR 20050007484, as supplied by the applicant) is directed to the use of a release layer for battery electrode fabrication and is indicative of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOURTNEY SALZMAN CARLSON whose telephone number is (571)270-5117. The examiner can normally be reached 9AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOURTNEY R S CARLSON/               Examiner, Art Unit 1721                                                                                                                                                                                         	09/29/2022